JONES, JUDGE:
The claimants, Mr. and Mrs. T. E. Reed, and the respondent, Department of Highways, have filed a stipulation in the case substantially as follows: That in late May or early June, 1973, the respondent’s employees sprayed a herbicide known as Dupont Hy-Var XL in the area of a highway sign near the claimants’ property in Nitro, West Virginia; that immediately after the spraying operation and as a result thereof, a healthy, 20-year old, yellow transparent apple tree, theretofore producing 20 to 25 bushels of apples each year, started to wilt and eventually died; and that the fair and reasonable value of the tree was $600.00 (the original claim was for $800.00).
It appears to the Court that this claim has been carefully investigated by the respondent and that the facts have been fairly stipulated by the parties. The Court finds that the respondent was negligent in its spraying operation, proximately causing injury to the claimants’ property, and that the respondent is liable to the claimants for damages in the amount stipulated. Accordingly, an award is made to the claimants, Mr. and Mrs. T. E. Reed, in the amount of $600.00.
Award of $600.00.